DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claim of priority to U.S. Patent Application No. 16/680,335, filed 11/11/2019, now U.S. Patent No. 11,182,645, which claimed continuation benefit of U.S. Patent Application No. 15/724,142, filed on 10/03/2017, now U.S. Patent No. 10,489,680, which claimed the benefit of priority to U.S. Provisional Patent Application No. 62/403,930, filed on 10/04/2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 11/19/2021 and 11/09/2022 were reviewed and the listed references were noted.

Drawings
The 19 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent Nos. 10,489,680 and 11,182,645.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent Nos. 10,489,680 and 11,182,645.  The following chart compares Claim 9 of the instant application with Claim 1 of the Patent No. 10,489,680.

Instant Application
Patent Application No. 10,489,680
9. A system comprising one or more processors and non-transitory computer storage media storing instructions that when executed by the one or more processors, cause the one or more processors to: 
receive a convolutional layer of a convolutional neural network comprising 

kernels in a kernel stack, wherein the kernels of the kernel stack are in a tile kernel layout comprising a plurality of kernel tiles of kernel runnels; 










receive input activation maps of the convolutional layer, wherein the input activation maps are in a basic input activation map layout; 
reorder pixel values of the input activation maps from the basic input activation map layout into an interleaved input activation map layout comprising a plurality of clusters of input activation map pixels by striding; and 
determine output activation maps of the convolutional layer from the plurality of kernel tiles and the plurality of input activation map tiles.
1. A system for executing a convolutional neural network (CNN), the system comprising: 
non-transitory memory configured to store: 
a convolutional layer of a convolutional neural network, 
wherein the convolutional layer comprises kernels in a kernel stack, 
wherein the kernels of the kernel stack are in a basic kernel layout, wherein weight values of the kernels of the kernel stack are reordered from the basic kernel layout into a tile kernel layout comprising a plurality of kernel tiles, 
wherein a kernel tile comprises a plurality of kernel runnels, and 
wherein a kernel runnel comprises a number of the weight values of the kernels of the kernel stack; and 
a hardware processor in communication with the non-transitory memory, the hardware processor programmed by executable instructions to: 
receive input activation maps of the convolutional layer, wherein the input activation maps are in a basic input activation map layout; 
reorder pixel values of the input activation maps from the basic input activation map layout into an interleaved input activation map layout comprising a plurality of clusters of input activation map pixels; and 
determine output activation maps of the convolutional layer from the plurality of kernel tiles and the plurality of clusters of input activation map pixels, 
wherein the output activation maps are in an interleaved output activation map layout comprising a plurality of clusters output activation map pixels.


	
Allowable Subject Matter
The claims of the instant application are not rejected over prior art references and will be allowed if the rejection of claims based on non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  Consider Claim 1,  the closest prior art, Hyoung Min Park (US 2016/0162782) discloses “a convolutional neural network (CNN) including a plurality of
convolutional layers, each layer using a low rank approximation; reducing the number of output reconstruction filters of the approximated convolution layer; and modifying a structure of the CNN based on approximation result and the reduced number of output reconstruction filters” (Park, Abstract).  However, the cited prior art reference does not provide a motivation to teach the ordered combination of “receiving input activation maps of the convolutional layer, wherein the input activation maps are in a basic input activation map layout; reordering pixel values of the input activation maps from the basic input activation map layout into an interleaved input activation map layout comprising a plurality of clusters of input activation map pixels by striding; and determining output activation maps of the convolutional layer from the plurality of kernel tiles and the plurality of input activation map tiles.”  Independent Claims 9 and 17 include the similar allowable subject matter.  Dependent claims 2-8, 10-16, and 18-20 are not rejected over prior art due to their dependencies from Claims 1, 9, and 17, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662